DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/592,551, was filed on Oct. 3, 2019, and claims priority from Provisional Application 62/843,513, filed May 5, 2019.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of June 30, 2021.
Claims 1-16 and 18-20 are pending, of which claims 1, 6, and 15 are independent.
Independent claims 1, 6, and 15, and dependent claims 18 and 20 have been amended.  Claim 17 has been cancelled.
All pending claims have been examined on the merits.  

Claim Interpretation
The Examiner interprets the claimed “logic system” of independent claim 6 as comprising hardware, as recited in para. [0097] of the specification: “Logic subsystem 1002 includes one or more physical devices configured to execute instructions.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 15 are provisionally rejected on the ground of provisional obviousness-type nonstatutory double patenting as being unpatentable over claims 1, 6, and 15 of copending U.S. Application No. 16/592,513. 
(Effective filing date of present application: 05/05/2019. Effective filing date of U.S. Application No. 16/592,513 is also 05/05/2019)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
Independent claims 1, 6, and 15 of the present application are obvious variations of independent claims 1, 6, and 15 of co-pending patent application 16/592,513, respectively, as shown in US 2020/0351093 A1. Although the independent claims at issue are not identical, the present claims are obvious variations of the co-pending application(s), due to shared claim language. 
“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter
The table below underlines and bolds phrases that are different between a claim in the pending application and its respective claim (in another patent application).
The Examiner interprets that these phrases are textually different, but functionally equivalent.
U.S. Application No. 16/592,551 
(Present Application)
U.S. Application No. 16/592,513
1. A computer-implemented method comprising:

receiving a token-behavior selection corresponding to a token representing a real-world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors of the token;

receiving token-behavior code programmatically defining at least one component behavior of the client-defined combination of behaviors;

constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, 

wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection; and

adding the token class to the blockchain ledger.
1. A computer-implemented method comprising: 

receiving a token-behavior selection corresponding to a real-world asset to be tracked on a blockchain ledger; 

constructing a template for registration of the token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, 

wherein each new token instantiated from the token class exhibits a set of behaviors determined by the token-behavior selection; 

receiving client metadata for assignment to a variable property of each new token of the token class; 

assigning the client metadata to the variable property within the token class; and 

adding the token class with the assigned variable property to the blockchain ledger.
6. A computer system comprising: 

a logic system; and

operatively coupled to the logic system, a computer-memory system holding instructions that, when executed by the logic system, cause the computer system to:

receive a token-behavior selection corresponding to a token representing a real-world asset to be tracked on a virtual ledger, 
the token behavior selection identifying a client-defined combination of behaviors of the token;

construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, 

wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection; and

provide access to the template to a client computer device.

6. A computer system comprising: 

a logic system; and 

operatively coupled to the logic system, a computer-memory system holding instructions that, when executed by the logic system, cause the computer system to: 

receive a token-behavior selection corresponding to a real-world asset to be tracked on a virtual ledger; 

construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, 

wherein each new token instantiated from the token class exhibits a set of behaviors determined by the token-behavior selection; 

receive client metadata for assignment to a variable property of each new token of the token class; 

assign the client metadata to the variable property within the token class; and 

provide access to the template to a client computer device.
15. A computer-implemented method comprising:

receiving a token-behavior selection corresponding to a token representing a real-world asset to be tracked on a virtual ledger, 

receiving token-behavior code programmatically defining at least one component behavior;

the token-behavior selection identifying a client-defined combination of behaviors of the token, including at least one component behavior;

receiving token-behavior code programmatically defining the at least one component behavior;

constructing a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, 

wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection;

adding the token class to the virtual ledger;

receiving a token-management request relating to at least one token instantiated from the token class;

reformulating the token-management request according to the provider-defined architecture of the virtual ledger; and

submitting the reformulated token-management request to a network hosting the virtual ledger.
15. A computer-implemented method comprising: 

receiving a token-behavior selection corresponding to a real-world asset to be tracked on a virtual ledger; 

constructing a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, 

wherein each new token instantiated from the token class exhibits a set of behaviors determined by the token-behavior selection; 

receiving client metadata for assignment to a variable property of each new token of the token class; 

assigning the client metadata to the variable property within the token class; 

adding the token class with the assigned variable property to the virtual ledger; 

receiving a token-management request relating to at least one token instantiated from the token class; 

reformulating the token-management request according to the provider-defined architecture of the virtual ledger; and 

submitting the reformulated token-management request to a network hosting the virtual ledger.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-16 and 18-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 1-5, 15, 16, and 18-20 are method claims.  Claims 6-14 are apparatus claims.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-16 and 18-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-16 and 18-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
For example, see the following step recited in: 
independent claim 1: " constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger",
independent claim 6: " construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger", and 
independent claim 15: "constructing a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger".
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017):
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)):
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase.
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the abstract idea is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the abstract idea, such that the claim is not more than a drafting effort designed to monopolize the abstract idea. 
More specifically, all additional elements in the claims (that are added to the abstract idea) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, see the following step recited in: 
independent claim 1: " constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger",
independent claim 6: " construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger", and 
independent claim 15: "constructing a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger".
But none of these independent claims recite how this is done, thereby monopolizing the abstract idea.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-16 and 18-20 do not recite additional elements that are sufficient to amount to “significantly more” than the abstract idea. 
The claims 1-16 and 18-20 merely add the words “apply it” (or an equivalent) to the abstract idea, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

The dependent claims merely further define the abstract idea.
For example, claims 2 and 18 recite “further comprising verifying operability of the token-behavior code on the blockchain ledger.”
For example, claims 3 and 19 recite “further comprising assessing self-consistency of the client-defined combination of behaviors.”
For example, claims 4, 12, and 20 recite: “wherein the template is a derived template that inherits one or more properties of a preexisting template, and wherein one or more behaviors defined by the preexisting template are overridden by the client-defined combination of behaviors as defined by the derived template.”
For example, claims 5, 8, and 16 recite “the client-defined combination of behaviors includes at least one predefined component behavior.”
For example, claim 9 recites: “wherein the instructions cause the computer system to receive token-behavior code programmatically defining the at least one component behavior.”
For example, claim 7 recites: “virtual ledger includes a blockchain ledger”.
For example, claim 10 recites: “The computer system of claim 9 wherein the instructions cause the computer system to verify operability of the token-behavior code on the virtual ledger.”
For example, claim 11 recites: “The computer system of claim 6 wherein the instructions cause the computer system to assess self-consistency of the client-defined combination of behaviors.”
For example, claim 13 recites: “The computer system of claim 6 wherein the instructions cause the computer system to represent the client-defined combination of behaviors as a text expression.”
For example, claim 14 recites: “The computer system of claim 13 wherein the instructions cause the computer system to assess self-consistency of the client-defined combination of behaviors, and wherein the self-consistency is assessed by application of a token-behavior grammar.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. §(a)(2) as being anticipated by US 2020/0274712 A1 to Gray et al. (“Gray”.  Filed on Feb. 25, 2019.  Present application has additional inventor “Lee”). 
In regards to claim 1,
1.  A computer-implemented method comprising:

receiving a token-behavior selection corresponding to a token representing a real world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors of the token;

(See Gray, para. [0003]: “Techniques for implementing a ledger-independent token service are provided. According to one set of embodiments, a computer system executing the service can receive, from a user, a request to create a token on a distributed ledger network. The computer system can further provide to the user one or more token templates, where each token template corresponds to a type of physical or digital asset and defines a set of one or more attributes and one or more control functions associated with the type. The computer system can then receive, from the user, a selection of a token template in the one or more token templates and create the token on the distributed ledger network, where the created token includes the set of one or more attributes and one or more control functions defined in the selected token template.”)

receiving token-behavior code behavior code programmatically defining at least one component behavior of the client-defined combination of behaviors;

(See Gray, para. [0012]: “The ledger-independent token service of the present disclosure addresses these and other problems by providing, among other things, (1) a mechanism for standardizing the tokenization of physical/digital assets and (2) a common interface for transacting with and managing all tokens, across all distributed ledger networks/platforms, created via the service. For example, with respect to (1), in certain embodiments the ledger-independent token service can maintain a set of token templates where each token template corresponds to a type or class of physical/digital asset and defines a set of attributes and control functions that are associated with (e.g., deemed appropriate for) assets of that type/class. At the time a user wishes to create a new (i.e., custom) token on a distributed ledger network for representing some physical or digital asset, the user can select one of the token templates that matches the type of the asset. The user can then invoke the ledger-independent token service to create (i.e., instantiate) and deploy the new token on the desired distributed ledger network based on the selected token template. Because the new token is instantiated from the selected token template, the new token will inherit and thus include all of the attributes and control functions of that template.”)

constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, 

(See Gray, para. [0012]: “The ledger-independent token service of the present disclosure addresses these and other problems by providing, among other things, (1) a mechanism for standardizing the tokenization of physical/digital assets and (2) a common interface for transacting with and managing all tokens, across all distributed ledger networks/platforms, created via the service. For example, with respect to (1), in certain embodiments the ledger-independent token service can maintain a set of token templates where each token template corresponds to a type or class of physical/digital asset and defines a set of attributes and control functions that are associated with (e.g., deemed appropriate for) assets of that type/class. At the time a user wishes to create a new (i.e., custom) token on a distributed ledger network for representing some physical or digital asset, the user can select one of the token templates that matches the type of the asset. The user can then invoke the ledger-independent token service to create (i.e., instantiate) and deploy the new token on the desired distributed ledger network based on the selected token template. Because the new token is instantiated from the selected token template, the new token will inherit and thus include all of the attributes and control functions of that template.”)

wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection; and

(See Gray, para. [0012]: “The ledger-independent token service of the present disclosure addresses these and other problems by providing, among other things, (1) a mechanism for standardizing the tokenization of physical/digital assets and (2) a common interface for transacting with and managing all tokens, across all distributed ledger networks/platforms, created via the service. For example, with respect to (1), in certain embodiments the ledger-independent token service can maintain a set of token templates where each token template corresponds to a type or class of physical/digital asset and defines a set of attributes and control functions that are associated with (e.g., deemed appropriate for) assets of that type/class. At the time a user wishes to create a new (i.e., custom) token on a distributed ledger network for representing some physical or digital asset, the user can select one of the token templates that matches the type of the asset. The user can then invoke the ledger-independent token service to create (i.e., instantiate) and deploy the new token on the desired distributed ledger network based on the selected token template. Because the new token is instantiated from the selected token template, the new token will inherit and thus include all of the attributes and control functions of that template.”)

adding the token class to the blockchain ledger.

(See Gray, para. [0012]: “The ledger-independent token service of the present disclosure addresses these and other problems by providing, among other things, (1) a mechanism for standardizing the tokenization of physical/digital assets and (2) a common interface for transacting with and managing all tokens, across all distributed ledger networks/platforms, created via the service. For example, with respect to (1), in certain embodiments the ledger-independent token service can maintain a set of token templates where each token template corresponds to a type or class of physical/digital asset and defines a set of attributes and control functions that are associated with (e.g., deemed appropriate for) assets of that type/class. At the time a user wishes to create a new (i.e., custom) token on a distributed ledger network for representing some physical or digital asset, the user can select one of the token templates that matches the type of the asset. The user can then invoke the ledger-independent token service to create (i.e., instantiate) and deploy the new token on the desired distributed ledger network based on the selected token template. Because the new token is instantiated from the selected token template, the new token will inherit and thus include all of the attributes and control functions of that template.”)

In regards to claim 2,
2.  The method of claim 1 further comprising verifying operability of the token-behavior code on the blockchain ledger.

(See Gray, para. [0013]: “Upon receiving a control message for a particular token via this API (e.g., a transfer message for transferring some quantity of the token from a sender to a receiver), the ledger-independent token service can execute the corresponding control function of the token, generate a payload for a transaction to be submitted to the distributed ledger network where the token is deployed, and transform that payload into a format (e.g., a particular function call or message) understood by the distributed ledger network. The ledger-independent token service can then submit the transaction to the distributed ledger network for recordation thereon.”)

In regards to claim 3,
3.  The method of claim 1 further comprising assessing self-consistency of the client-defined combination of behaviors.

(See Gray, para. [0030]: “As mentioned previously, each token template can represent a type/class of a physical or digital asset to be tokenized and can define a set of attributes and control functions that are deemed applicable to that asset type/class. When a token is created/instantiated from a token template, the token inherits all of the base attributes and control functions of the template. Thus, by asking the user to select a token template at the time of creating a token, token service 100 ensures that all tokens created via the service can be controlled in a generic way via its template-derived attributes/functions.”)

In regards to claim 4,
4.  The method of claim 1 wherein the template is a derived template that inherits one or more properties of a preexisting template, and wherein one or more behaviors defined by the preexisting template are overridden by the client-defined combination of behaviors as defined by the derived template.

(See Gray, para. [0030]: “As mentioned previously, each token template can represent a type/class of a physical or digital asset to be tokenized and can define a set of attributes and control functions that are deemed applicable to that asset type/class. When a token is created/instantiated from a token template, the token inherits all of the base attributes and control functions of the template. Thus, by asking the user to select a token template at the time of creating a token, token service 100 ensures that all tokens created via the service can be controlled in a generic way via its template-derived attributes/functions.”)

In regards to claim 5,
5.  The method of claim 1 wherein the client-defined combination of behaviors includes at least one predefined component behavior.

(See Gray, para. [0012]: “The ledger-independent token service of the present disclosure addresses these and other problems by providing, among other things, (1) a mechanism for standardizing the tokenization of physical/digital assets and (2) a common interface for transacting with and managing all tokens, across all distributed ledger networks/platforms, created via the service. For example, with respect to (1), in certain embodiments the ledger-independent token service can maintain a set of token templates where each token template corresponds to a type or class of physical/digital asset and defines a set of attributes and control functions that are associated with (e.g., deemed appropriate for) assets of that type/class. At the time a user wishes to create a new (i.e., custom) token on a distributed ledger network for representing some physical or digital asset, the user can select one of the token templates that matches the type of the asset. The user can then invoke the ledger-independent token service to create (i.e., instantiate) and deploy the new token on the desired distributed ledger network based on the selected token template. Because the new token is instantiated from the selected token template, the new token will inherit and thus include all of the attributes and control functions of that template.”)

(See Gray, para. [0030]: “As mentioned previously, each token template can represent a type/class of a physical or digital asset to be tokenized and can define a set of attributes and control functions that are deemed applicable to that asset type/class. When a token is created/instantiated from a token template, the token inherits all of the base attributes and control functions of the template. Thus, by asking the user to select a token template at the time of creating a token, token service 100 ensures that all tokens created via the service can be controlled in a generic way via its template-derived attributes/functions.”)

In regards to claim 6,
6.  A computer system comprising: 
a logic system; and
operatively coupled to the logic system, a computer-memory system holding instructions that, when executed by the logic system, cause the computer system to:

receive a token-behavior selection corresponding to a token representing a real world asset to be tracked on a virtual ledger, the token behavior selection identifying a client-defined combination of behaviors of the token;

(See Gray, para. [0012]: “The ledger-independent token service of the present disclosure addresses these and other problems by providing, among other things, (1) a mechanism for standardizing the tokenization of physical/digital assets and (2) a common interface for transacting with and managing all tokens, across all distributed ledger networks/platforms, created via the service. For example, with respect to (1), in certain embodiments the ledger-independent token service can maintain a set of token templates where each token template corresponds to a type or class of physical/digital asset and defines a set of attributes and control functions that are associated with (e.g., deemed appropriate for) assets of that type/class. At the time a user wishes to create a new (i.e., custom) token on a distributed ledger network for representing some physical or digital asset, the user can select one of the token templates that matches the type of the asset. The user can then invoke the ledger-independent token service to create (i.e., instantiate) and deploy the new token on the desired distributed ledger network based on the selected token template. Because the new token is instantiated from the selected token template, the new token will inherit and thus include all of the attributes and control functions of that template.”)

(See Gray, para. [0030]: “As mentioned previously, each token template can represent a type/class of a physical or digital asset to be tokenized and can define a set of attributes and control functions that are deemed applicable to that asset type/class. When a token is created/instantiated from a token template, the token inherits all of the base attributes and control functions of the template. Thus, by asking the user to select a token template at the time of creating a token, token service 100 ensures that all tokens created via the service can be controlled in a generic way via its template-derived attributes/functions.”)

construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection; and

(See Gray, para. [0012]: “The ledger-independent token service of the present disclosure addresses these and other problems by providing, among other things, (1) a mechanism for standardizing the tokenization of physical/digital assets and (2) a common interface for transacting with and managing all tokens, across all distributed ledger networks/platforms, created via the service. For example, with respect to (1), in certain embodiments the ledger-independent token service can maintain a set of token templates where each token template corresponds to a type or class of physical/digital asset and defines a set of attributes and control functions that are associated with (e.g., deemed appropriate for) assets of that type/class. At the time a user wishes to create a new (i.e., custom) token on a distributed ledger network for representing some physical or digital asset, the user can select one of the token templates that matches the type of the asset. The user can then invoke the ledger-independent token service to create (i.e., instantiate) and deploy the new token on the desired distributed ledger network based on the selected token template. Because the new token is instantiated from the selected token template, the new token will inherit and thus include all of the attributes and control functions of that template.”)

provide access to the template to a client computer device.

(See Gray, para. [0030]: “As mentioned previously, each token template can represent a type/class of a physical or digital asset to be tokenized and can define a set of attributes and control functions that are deemed applicable to that asset type/class. When a token is created/instantiated from a token template, the token inherits all of the base attributes and control functions of the template. Thus, by asking the user to select a token template at the time of creating a token, token service 100 ensures that all tokens created via the service can be controlled in a generic way via its template-derived attributes/functions.”)

In regards to claim 7,
7.  The computer system of claim 6 wherein the virtual ledger includes a blockchain ledger.

(See Gray, para. [0016]: “The foregoing and other aspects of the present disclosure are described in further detail in the sections that follow. It should be noted that the term “blockchain” is often used interchangeably with the term “distributed ledger” in the media, industry publications, etc.; however, a blockchain is technically a type of distributed ledger that organizes its data as an append-only sequence of cryptographically-linked blocks. Accordingly, the term “distributed ledger” as used herein should be broadly interpreted as including both blockchains and other types of distributed ledgers that do not employ this particular data structure/format.”)

In regards to claim 8, it is rejected on the same grounds as claim 5.
In regards to claim 9,
9.  The computer system of claim 6 wherein the client-defined combination of behaviors includes at least one component behavior, and wherein the instructions cause the computer system to receive token-behavior code programmatically defining the at least one component behavior.

(See Gray, para. [0030]: “As mentioned previously, each token template can represent a type/class of a physical or digital asset to be tokenized and can define a set of attributes and control functions that are deemed applicable to that asset type/class. When a token is created/instantiated from a token template, the token inherits all of the base attributes and control functions of the template. Thus, by asking the user to select a token template at the time of creating a token, token service 100 ensures that all tokens created via the service can be controlled in a generic way via its template-derived attributes/functions.”)

In regards to claim 10, it is rejected on the same grounds as claim 2.
In regards to claim 11, it is rejected on the same grounds as claim 14.
In regards to claim 12, it is rejected on the same grounds as claim 4.
In regards to claim 13,
13.  The computer system of claim 6 wherein the instructions cause the computer system to represent the client-defined combination of behaviors as a text expression.

(See Gray, para. [0012]: “The ledger-independent token service of the present disclosure addresses these and other problems by providing, among other things, (1) a mechanism for standardizing the tokenization of physical/digital assets and (2) a common interface for transacting with and managing all tokens, across all distributed ledger networks/platforms, created via the service. For example, with respect to (1), in certain embodiments the ledger-independent token service can maintain a set of token templates where each token template corresponds to a type or class of physical/digital asset and defines a set of attributes and control functions that are associated with (e.g., deemed appropriate for) assets of that type/class. At the time a user wishes to create a new (i.e., custom) token on a distributed ledger network for representing some physical or digital asset, the user can select one of the token templates that matches the type of the asset. The user can then invoke the ledger-independent token service to create (i.e., instantiate) and deploy the new token on the desired distributed ledger network based on the selected token template. Because the new token is instantiated from the selected token template, the new token will inherit and thus include all of the attributes and control functions of that template.”)

In regards to claim 14,
14.  The computer system of claim 13 wherein the instructions cause the computer system to assess self-consistency of the client-defined combination of behaviors, and wherein the self-consistency is assessed by application of a token-behavior grammar.

(See Gray, para. [0030]: “As mentioned previously, each token template can represent a type/class of a physical or digital asset to be tokenized and can define a set of attributes and control functions that are deemed applicable to that asset type/class. When a token is created/instantiated from a token template, the token inherits all of the base attributes and control functions of the template. Thus, by asking the user to select a token template at the time of creating a token, token service 100 ensures that all tokens created via the service can be controlled in a generic way via its template-derived attributes/functions.”)

(See Gray, para. [0021]: “Although not shown in FIG. 1, in various embodiments token management component 112 can maintain a set of token templates which, as mentioned previously, can facilitate the creation and manipulation of tokens in a standardized way. Specific workflows that can be executed by token management component 112 (in conjunction with the other components of token service 100) for token creation, token control message processing, etc. are presented in sections (3), (4), and (5) below.”)

In regards to independent claim 15, it is rejected on the same grounds as the combination of claims 1 and 7, wherein the Examiner interprets that the “virtual ledger” recited in claim 15 is anticipated by the “blockchain ledger” disclosed in the art cited in the rejection of independent claim 1.
In regards to claim 16, it is rejected on the same grounds as claim 5.
In regards to claim 17, it is cancelled.
In regards to claim 18, it is rejected on the same grounds as claim 2. 
In regards to claim 19, it is rejected on the same grounds as claim 3. 
In regards to claim 20, it is rejected on the same grounds as claim 4.

Response to Arguments
Re: Double Patenting
Regarding the Obviousness-type double patenting rejection, the Examiner will hold this rejection in abeyance until the application is in condition for allowance.


Re: Claim Rejections - 35 USC § 101
In regards to the 35 USC § 101 rejections of claims 6-14 on the grounds that the claimed “computer-memory system” and “computer readable medium” are sufficiently broad to encompass a “transitory computer-memory system/medium”, the Examiner finds Applicant’s arguments in pages 7 and 8 of the most recent response to be persuasive, and is interpreting both terms as corresponding to the “storage subsystem 1004” as described in paragraph [0098] of the specification, which states that the “storage subsystem 1004” includes one or more physical devices.
Therefore, the Examiner has withdrawn the 35 USC § 101 rejections of claims 6-14 on the grounds that they are sufficiently broad to encompass a “transitory computer-memory system/medium”.
In regards to the 35 USC § 101 rejections of claims 1-16 and 18-20 based on “abstract idea”, the Examiner has amended the rejection as necessitated by amendment.  
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the abstract idea, such that the claim is not more than a drafting effort designed to monopolize the abstract idea. 
For example, see the following step recited in: 
independent claim 1: " constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger",
independent claim 6: " construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger", and 
independent claim 15: "constructing a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger".
But none of these independent claims recite how this is done, thereby monopolizing all implementations of the abstract idea.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-16 and 18-20 do not recite additional elements that are sufficient to amount to “significantly more” than the abstract idea. 
The claims 1-16 and 18-20 merely add the words “apply it” (or an equivalent) to the abstract idea, or mere instructions to implement the abstract idea on a computer.
The Examiner holds that newly amended features are not sufficient to overcome the 35 USC 101 rejection.
Moreover, Applicant’s arguments in pages 8-10 of the response are not persuasive either.
The Applicant argues the following in page 8 of the response:
However, the process of creating a dedicated blockchain technology to match a particular type of transaction (voting, redeeming reward points, etc.) is a complex undertaking that may require extensive software development. The claims try to make that process easier, so that it can be implemented by a person having limited experience with blockchain programming. Thus, the claims are not directed to the customized blockchain solution itself, at the point of use, but to a tool that one may use to create a customized blockchain solution. To that end, the tool must be able to construct programmatic classes that will be shared by every computer supporting the blockchain solution. In doing so, the tool actually reconfigures each of the computers that cooperatively implement the blockchain. That process is neither abstract nor something that can be implemented in the human mind.

The Applicant argues that “the tool must be able to construct programmatic classes that will be shared by every computer supporting the blockchain solution”, and “In doing so, the tool actually reconfigures each of the computers that cooperatively implement the blockchain.”
However, as stated in the 35 USC 101 rejection, none of the claims recite how this “constructing of programmatic classes” is done, thereby monopolizing all implementations of the abstract idea.  
Therefore, the rejection has been amended, as necessitated by the amendments to the independent claims.
The dependent claims are further discussed in the body of the rejection. 
Re: Claim Rejections - 35 USC § 103
In regards to the 35 USC § 103 rejections of claims 1-16 and 18-20, the rejections have been amended, as necessitated by the applicant’s amendments to the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0279215 A1 to Kuchar et al.  
See para. [0069]: “The blockchain processing module 202-1 includes a behavior identification module 502 that can determine whether a blockchain address matches specific behavior templates that may be indicative of fraud. If the behavior identification module 502 identifies a match between a blockchain address' behavior and a behavior template, the match may be stored in the blockchain address record 220. In some implementations, the trust system 100 may store a set of behavior templates. In these implementations, the behavior identification module 502 can determine whether the blockchain address' behavior matches one or more of the set of behavior templates.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
September 10, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        September 13, 2021